People v Jagota (2015 NY Slip Op 04507)





People v Jagota


2015 NY Slip Op 04507


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2012-05869
 (Ind. No. 11-00072)

[*1]The People of the State of New York, respondent,
vRajani Jagota, appellant.


James D. Licata, New City, N.Y. (Lois Cappelletti of counsel), for appellant.
Thomas P. Zugibe, District Attorney, New City, N.Y. (Itamar J. Yeger of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered June 20, 2012, convicting her of labor trafficking (two counts) and assault in the second degree, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
To the extent the defendant contends that the evidence was legally insufficient to establish her guilt of assault in the second degree, that contention is unpreserved for appellate review (see CPL 470.05[2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt of assault in the second degree beyond a reasonable doubt (see Penal Law § 120.05[2]; People v Allen, 119 AD3d 950, 951; People v Yusuf, 119 AD3d 619, 620). The evidence was also legally sufficient to establish the defendant's guilt of two counts of labor trafficking beyond a reasonable doubt (see Penal Law § 135.35[3], [4][a]). Moreover, upon our independent review pursuant to CPL 470.15(5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., BALKIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court